EXHIBIT 10.34

AMENDED AND RESTATED

TIDEWATER INC.

EXECUTIVE OFFICER ANNUAL INCENTIVE PLAN

 

I. PLAN OBJECTIVE

The primary objective of the Tidewater Inc. Executive Officer Annual Incentive
Plan (the “Executive Incentive Plan” or the “Plan”) is to reward Tidewater’s
executive officers for their assistance in helping Tidewater Inc. (the
“Company”) achieve its financial and operating goals for the fiscal year. The
Plan links a significant element of variable annual compensation to the
accomplishment of these goals.

The Compensation Committee of the Board of Directors established this Plan to
maximize Tidewater’s deduction under Section 162(m) of the Internal Revenue Code
(“Section 162(m)”), provided that such actions are consistent with its
philosophy and in the best interest of Tidewater and its shareholders. At the
Company’s 2002 Annual Meeting of Stockholders, the stockholders approved the
material terms of the performance goals applicable to the Plan in order to
qualify amounts paid as performance-based compensation under Section 162(m). The
stockholders will be asked to reapprove the performance goals at the 2008 Annual
Meeting of Stockholders in accordance with the requirements of Section 162(m).
Notwithstanding the provisions of Section 162 (m), the Compensation Committee
may award compensation outside of the Plan that is not fully tax deductible, if
the Compensation Committee determines that such award is consistent with its
philosophy and in the best interest of Tidewater and its stockholders.

 

II. ADMINISTRATION

The Plan shall be administered by the Compensation Committee of the Board of
Directors of the Company; provided that all of the members of the Compensation
Committee qualify as “outside directors” under Section 162(m). If all of the
members do not so qualify, the Plan shall be administered by a special
subcommittee of the Compensation Committee, all of the members of which qualify
as “outside directors” under Section 162(m). The term “Committee” shall be used
herein to refer to the committee that is currently authorized to administer the
Plan. The authority of the Committee shall include, in particular, authority to:

 

  A. designate participants and target award percentages for a particular year;

 

  B. establish performance goals and objectives for a particular year;

 

  C. establish regulations for the administration of the Plan and make all
determinations deemed necessary for the administration of the Plan; and

 

  D. certify as to whether performance goals have been met.

The Committee may use its discretion to reduce, but not to increase, the bonus
amount payable to a participant under the Plan formula.

 

As Amended through January 30, 2008



--------------------------------------------------------------------------------

III. BASIC PLAN CONCEPT

The Plan concept for fiscal 2007 and for future years focuses upon Tidewater’s
performance in the areas of economic value added (“EVA”) performance and safety
performance.

 

IV. ELIGIBILITY CRITERIA

Eligibility for participation in the Plan is limited to those executive officers
who have a potential to earn compensation in excess of $1,000,000. The specific
executive officers who will participate in the Plan will be reviewed and
determined annually by the Committee no later than June 29 of each fiscal year.
The Committee has determined that the participants in this Plan and in the
Company’s Management Annual Incentive Plan shall constitute the “specified
employees” of the Company under Section 409A of the Internal Revenue Code of
1986, as amended, and the regulations thereunder (“Section 409A”).

 

V. PERFORMANCE MEASURES AND STANDARDS

The performance goals approved by the Company’s stockholders under which a bonus
may be paid for any fiscal year shall be any or a combination of the following:
earnings per share, return on assets, an economic value added measure,
shareholder return, earnings, stock price, return on equity, return on total
capital, safety performance, reduction of expenses or increase in cash flow of
the Company, a division of the Company or a subsidiary. For any performance
period, such performance goals may be measured on an absolute basis or relative
to a group of peer companies selected by the Committee, relative to internal
goals or relative to levels attained in prior years.

The Committee has designed an annual bonus program for fiscal 2007 and future
years that will be based upon economic value added and safety performance.

 

VI. AWARD OPPORTUNITIES

By June 29 of each fiscal year, the Committee will specify target incentive
awards for each participant. These amounts are determined based upon each
eligible participant’s base salary multiplied by the target percent associated
with the participant’s position within the Company. This percentage increases or
decreases based upon performance above or below the target. The annual award to
a participant under this Plan may not exceed $2 million.

 

VII. GENERATION OF FUNDING POOL

The bonus pool is equal to the aggregate of the percentage of salary bonus
amounts set by the Committee for all participants and applied to Company
performance. The target bonus pool for participants based on a percentage of
salary is funded as follows:

75% of bonus is generated and declared based on EVA performance; and

25% of bonus is based upon satisfaction of Total Reported Incident Rate safety
objectives.

 

2



--------------------------------------------------------------------------------

At EVA and safety performance levels above and below the target levels, the
75%/25% relationship will change. The 25% safety component can be increased by
up to 150% of target for exceptional safety performance.

 

VIII. PERFORMANCE CRITERIA

The performance criteria described below will be used to determine annual bonus
amounts. No later than June 29 of each fiscal year, the economic value added and
safety performance goals for that fiscal year will be established by the
Compensation Committee in writing or will be reflected in minutes of a
Compensation Committee meeting.

 

  A. EVA Criteria. Economic Value Added (“EVA”) equals net operating profit
after taxes (“NOPAT”), less a charge for capital employed. NOPAT equals revenues
less operating expenses (including depreciation) and taxes on operating profit.
The capital charge equals capital employed multiplied by the weighted average
cost of debt and equity.

Certain adjustments to NOPAT will be made in determining EVA. Accordingly, the
following items reported in the Company’s consolidated statement of earnings
will be added to or subtracted from NOPAT as reported in order to determine EVA
for purposes of the Plan:

 

  1. Cumulative effect of accounting changes.

 

  2. Extraordinary items, as that term is defined in Accounting Principles Board
Opinion #30.

 

  3. Discontinued operations; and

 

  4. Unusual or infrequently occurring items (less the amount of related income
taxes), as that term is used in Accounting Principles Board Opinion #30.

The EVA target for the first three years of Plan bonuses is set at $5 million
additional EVA per year, but may be changed by the Committee for a future fiscal
year in its discretion within the first 90 days of such fiscal year.

In order to limit volatility in annual bonus payouts and to tie payouts to
sustainable value creation, a bonus bank mechanism applies to the portion of the
bonus based upon EVA and paid through the Plan.

The materials presented to the Committee by Stern Stewart & Co. at the Committee
meeting held March 29, 2006 (the “Stern Stewart Materials”) provide examples of
the calculation of the declared EVA portion of the bonus under various
scenarios. Any declared EVA bonus is credited to a participant’s personal bonus
bank account each year, with payout of the lesser of the declared EVA portion or
150% of the target bonus, and one-third of any net positive bank balance paid
out. The remaining two-thirds of the bonus bank is held at risk.

 

3



--------------------------------------------------------------------------------

In a year in which EVA bonus declared is a negative number, this negative amount
determined according to the Stern Stewart Materials is deducted from the bonus
bank.

Residual amounts, including negative balances, are banked forward to be credited
or debited against future declared bonus amounts. If a negative balance is more
than half of a future positive declaration, one-third of the negative balance
will be deducted against the positive declaration in that year, with the
remaining negative balance carried forward to subsequent years. If a negative
balance is less than half of a future positive declaration, the entire negative
balance will be deducted in that period. Negative balances shall not be held as
claims against employees who leave the payroll for any reason.

 

  B. Safety Criteria. The safety performance measurement is determined by
achievement of the Company’s overall established safety performance goals for
the fiscal year, established in writing by the Committee by inclusion with the
minutes of a Committee meeting or by written consent no later than 90 days after
the beginning of the fiscal year. Under this performance measure, payout is
directly correlated with the Total Recordable Incident Rate (TRIR) for the
current fiscal year. “Total Recordable Incident Rate” is defined as follows:

 

(Loss Time Accidents + Recordable

Incidents) X

200,000 (man hours)

   =  

Total Recordable Incident

              Rate per

    200,000 man hours of

Total Man Hour Exposure                    exposure

Non-job related deaths will not count toward the TRIR. A TRIR below a certain
level will entitle a participant to a safety payment in an amount that is
greater than 25% of the pool funding amount and which may be up to 150% of 25%
of the target pool funding amount. Pro rating will be permitted. The safety
performance portion of the Plan operates independently from the EVA portion and
the EVA bonus bank does not impact the payout based upon safety performance.

 

IX. TERMINATION OF EMPLOYMENT

 

  A. If a participant’s employment is terminated because the participant dies or
if the participant becomes disabled, as “disability” is defined in Section 409A,
the participant or, in the case of death, the participant’s estate or heirs,
shall be paid:

 

  1. any positive balance in the participant’s bonus bank 30 days following
termination of employment, and

 

  2. a pro rata bonus for the fiscal year in which termination occurs based upon
the performance criteria in effect for such year and the percentage of salary
applicable to such participant’s bonus, but applied to the actual salary amount
paid to the participant for the portion of the year that the participant was
employed. The bonus shall be paid to the participant or, in the case of death,
to the participant’s estate or heirs under Article X at the same time as the
bonus for such fiscal year is paid to participants who continue to be employed.

 

4



--------------------------------------------------------------------------------

  B. If a participant’s employment is terminated because the participant Retires
or is terminated by the Company without Cause, and such termination constitutes
a “separation from service” under Section 409A, the participant shall be paid:

 

  1. any positive balance in the participant’s bonus bank on the first business
day that is more than six months following the date of termination of
employment, and

 

  2. a pro rata bonus for the fiscal year in which termination occurs based upon
the performance criteria in effect for such year and the percentage of salary
applicable to such participant’s bonus. The bonus shall be paid to the
participant as provided in Article X on the date on which the annual bonus is
paid to participants whose employment did not terminate, except that any portion
of the bonus that constitutes a pro rata portion of an amount that would have
been credited to the bonus bank absent termination of employment shall be paid
on the later of such date or the first business day that is more than six months
following the date of termination of employment.

 

  C. If a participant’s employment is terminated voluntarily by the participant
or if the participant is involuntarily terminated by the Company for Cause,

 

  1. any positive balance in the participant’s bonus bank shall be forfeited,
unless otherwise determined by the Committee in its discretion, in which case
such positive balance shall be paid on the first business day that is more than
six months following the date of termination of employment; and

 

  2. no pro rata bonus shall be paid for the fiscal year in which termination
occurs, unless otherwise determined by the Committee in its discretion, in which
case the pro rata bonus will not exceed the amount that would be due based upon
the performance criteria in effect for such year and the percentage of salary
applicable to such participant’s bonus, but applied to the actual salary amount
paid to the participant for the portion of the year that the participant was
employed. Any bonus so awarded shall be paid to the participant as provided in
Article IXB.2.

A participant is deemed to have “Retired” for purposes of the Plan, if the
participant’s employment terminates, other than as a result of a termination by
the Company for Cause, at age 55 or later with at least ten years of service
with the Company or at age 65 or later with at least five years of service with
the Company.

“Cause” for purposes of this Plan shall be determined in the sole discretion of
the Board of Directors of the Company and shall mean:

 

  3.

the willful and continued failure of the participant to perform substantially
the participant’s duties with the Company or its affiliates (other than any such
failure resulting from incapacity due to physical or mental illness), after a
written demand for substantial performance is delivered to the participant by
the Board of Directors of the Company which specifically

 

5



--------------------------------------------------------------------------------

 

identifies the manner in which the Board believes that the participant has not
substantially performed the participant’s duties, or

 

  4. the willful engaging by the participant in conduct which is demonstrably
and materially injurious to the Company or its subsidiaries, monetarily or
otherwise.

For purposes of this provision, no act or failure to act, on the part of the
participant, shall be considered “willful” unless it is done, or omitted to be
done, by the participant in bad faith or without reasonable belief that the
participant’s action or omission was in the best interests of the Company or its
affiliates. Any act, or failure to act, based upon authority given pursuant to a
resolution duly adopted by the Board or upon the instructions of a senior
officer of the Company or its affiliates or based upon the advice of counsel for
the Company or its affiliates shall be conclusively presumed to be done, or
omitted to be done, by the participant in good faith and in the best interests
of the Company or its affiliates.

 

X. AWARD PAYMENTS

Awards will be paid in cash no later than the June 15 following the end of the
fiscal year for which the award is earned, unless deferred by a participant
under a separate benefit plan of the Company. The payment of any positive bonus
bank balance upon termination of employment shall be made as provided in Article
IX.

 

XI. MISCELLANEOUS

 

  A. Nothing in this Plan shall confer upon a participant any right to continue
in the employment of the Company, or to interfere in any way with the right of
the Company to terminate the participant’s employment relationship with the
Company at any time. Participation provides no guarantee that any bonus will be
paid. The success of the Company as measured by the achievement of EVA and
safety goals shall determine the extent to which participants shall be entitled
to receive bonuses hereunder. Participation in the Plan is not a right, but a
privilege, subject to annual review by the Company. The Company retains the
right to withhold payment from any participant who violates Company policies.
The Company also has the right to recover any amounts paid under the Plan if
that amount was based on the achievement of financial results that were
subsequently the subject of a restatement and the effect of the restatement was
to decrease such financial results. Any participant accepts any payment
hereunder subject to such recovery rights of the Company. The Company may, if it
chooses, effect such recovery by withholding from other amounts due to the
participant by the Company.

 

  B. The Plan shall be governed by and construed in accordance with the laws of
the State of Louisiana.

 

  C.

If any term or provision of the Plan, shall at any time or to any extent be
invalid, illegal or unenforceable in any respect as written, the participant and
the Company intend for any court construing the Plan to modify or limit such
provision so as to render it valid and enforceable to the fullest extent allowed
by

 

6



--------------------------------------------------------------------------------

 

law. Any such provision that is not susceptible of such reformation shall be
ignored so as to not affect any other term or provision hereof, and the
remainder of the Plan, or the application of such term or provision to persons
or circumstances other than those as to which it is held invalid, illegal or
unenforceable, shall not be affected thereby and each term and provision of the
Plan shall be valid and enforced to the fullest extent permitted by law.

 

  D. The Company’s obligation under the Plan is an unsecured and unfunded
promise to pay benefits that may be earned in the future. The Company shall have
no obligation to set aside, earmark or invest any fund or money with which to
pay its obligations under the Plan.

 

  E. The payment made hereunder are intended to comply with the requirements of
Section 409A or an exception from compliance and the terms of the Plan related
thereto shall be construed accordingly. Payments hereunder that are subject to
Section 409A shall not be accelerated unless permitted under Section 409A.

 

  F. The Company shall have the right to terminate the Plan at any time in its
sole discretion. Upon termination, the participant shall have no right to
receive any amounts previously credited to a bonus bank. Payout of any amount
subject to Section 409A shall not occur earlier than provided herein, except to
the extent permitted by Section 409A:

 

  G. The Company shall deduct from any payment made hereunder all applicable
federal and state income and employment taxes.

 

  H. Prior to any payout hereunder, the Committee shall certify in writing, by
resolution or otherwise, the amount of the payout value of the award to be paid
to each participant as a result of the achieved performance goals.

 

  I. The Committee shall not increase the amount payable to a participant under
this Plan to an amount that is higher than the amount payable under the formula
established by the Compensation Committee in accordance with the requirements of
Section 162(m). Nothing in this Plan precludes the Company from making
additional payments or special awards to a participant outside of the Plan that
may or may not qualify as “performance-based” compensation under Section 162(m),
provided that such payment or award does not affect the qualification of any
bonus paid or payable under the Plan as “performance-based” compensation.

 

7



--------------------------------------------------------------------------------

EXECUTED effective as of the 30th day of January, 2008.

 

WITNESSES:      TIDEWATER INC.

 

     By:  

/s/ Bruce D. Lundstrom

       Bruce D. Lundstrom

 

       Senior Vice President, Secretary        and General Counsel

 

8